Citation Nr: 1521593	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with depressive disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1975 and from December 2003 to March 2005.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the disability rating for the PTSD to 50 percent, retroactively effective from July 25, 2011, the date of the Veteran's increased rating claim.  The Veteran filed a Notice of Disagreement (NOD) in June 2012, appealing the disability rating assigned.  The RO issued a Statement of the Case (SOC) in September 2013.  In September 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO issued another rating decision in February 2014, which increased the disability rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from July 25, 2011.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDING OF FACT

The Veteran's PTSD with depressive disorder more nearly approximates total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the Veteran's PTSD with depressive disorder are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Board's decision to grant a 100 percent disability rating for the Veteran's PTSD herein constitutes a complete grant of the benefits sought on appeal for that issue.  Thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. 
§ 5100 et seq (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
The Board observes that an unappealed rating decision of March 2010 granted service connection for the Veteran's PTSD.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling, effective July 25, 2011, under 38 C.F.R. § 4.130, DC 9411, which refers to the General Rating Formula for Mental Disorders.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Id.

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran seeks a disability rating in excess of 70 percent, beginning July 25, 2011, for his service-connected PTSD.  The Board finds that the symtomatology required for a 100 percent disability rating for the Veteran's PTSD is established by the evidence.  The 100 percent rating will be applied effective July 25, 2011.  38 C.F.R. § 4.130, DC 9411.

Specifically, in a September 2011 VA psychiatric treatment visit, a VA PTSD clinical social worker and VA clinical psychologist found that the Veteran was isolative and withdrawn, and his PTSD symptomatology severely limited his social interactions with others.  The VA providers also found that the Veteran had a severe inability to transition into group activities due to his service-connected PTSD.  At this treatment visit, the Veteran reported the following pertinent symptoms associated with his PTSD:  avoidance; markedly diminished interest or participation in significant activities; and, feeling detached and/or estranged from others.  The Veteran stated that his PTSD symptoms affected his marriage, children, and family life, in that he had increased isolation, lack of intimacy, poor communications, and bad attitude.  The Veteran was divorced.

The Veteran was afforded a VA psychiatric examination in October 2011.  At the examination, the Veteran reported feeling emotionally numb.  The Veteran also stated that he got very little pleasure from the things that he used to enjoy and had a hard time getting interested in anything.  He felt sad all the time and felt like crying but was unable to.  The Veteran reported having lost interest in intimate relations completely.  The Veteran felt that his future was hopeless and would only get worse.  The Veteran stated that he felt like he was being punished.  He disliked himself and blamed himself for everything bad that happened.  He felt guilty most of the time.  The Veteran was currently divorced.  The Veteran stated that he was dating someone, but preferred to be home alone and did not care greatly whether he got together with his "lady friend" or not.  The Veteran reported problems with getting along with co-workers and irritability, and was written up on one occasion for this.  The Veteran indicated that he had to force himself to do things - things that used to be easy for him.  For instance, the Veteran said that he had not unpacked much of his belongings since he moved several months ago.  He stated that he didn't care and that everything was an effort.  The Veteran reported that he forgot things a lot.  For example, he would forget what he set out to do or intended to do.  Regarding his anger, the Veteran described an incident that occurred the morning of the examination in which he pulled over a truck driver and had a verbal confrontation with him.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner assigned a GAF score of 55.

In June 2012, the Veteran's treating private psychologist, Dr. A.F., co-signed with L.G., M.A., submitted a medical opinion describing the Veteran's current symptoms.  Dr. A.F. reported that the Veteran's claimed symptoms had worsened.  He was isolating himself more and did not want to see his girlfriend some days.  The Veteran reported that his memory was worsening and he was having more problems concentrating.  Dr. A.F. determined that the Veteran had severe and chronic PTSD with depressive disorder, which was manifested by a GAF score of 37.  Dr. A.F. found that the Veteran was "permanently and totally disabled and unemployable."

At a December 2012 VA psychiatric treatment visit, the Veteran reported, in pertinent part, social withdrawal, emotional numbness, low motivation, low tolerance, and angry outbursts.  He had no desire to engage in the activities he previously enjoyed, i.e. hunting, and had to force himself to do things.  The Veteran lived alone.  He reported fleeting suicidal ideation without a plan or intent.  His last suicidal ideation was one month ago.

The Veteran was afforded another VA psychiatric examination in January 2014.  At the examination, the Veteran reported that he lived by himself in the country and had limited contact with family and limited to no contact with friends.  He stated that he was forced to retire from his prior employer due to being written up for interpersonal issues with co-workers and management.  He was unemployed at the examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The VA examiner found that the Veteran's PTSD with depressive disorder was manifested by, in pertinent part, the following symptoms:  inability to establish and maintain effective relationships; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances, including work or a worklife setting.  The examiner concluded that the Veteran's PTSD did not prevent the Veteran from sustaining physical or sedentary employment.  However, the examiner found that the PTSD would have severe effects on the Veteran's employability.

At a February 2014 VA psychiatric treatment visit, the Veteran reported being distant from friends and family members.  The Veteran only attended individual therapy sessions, and not group sessions.

The remaining VA treatment records dated during this appeal period support the aforementioned findings.

Throughout the appeal period, the Veteran's GAF scores have ranged from 37 to 60.  A GAF of 31 to 40 is assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant), or when there is major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 44-47.  

The Veteran is in receipt of a total disability rating based on individual unemployability due to service connected disabilities beginning July 25, 2011 due in part to his PTSD.  Based on the VA examinations, the 2012 private medical opinion finding total impairment, the VA treatment records, and the Veteran's lay statements regarding the severity of his PTSD, and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD with depressive disorder more nearly approximates total occupational and social impairment for the entire appeal period.  In giving the Veteran the benefit of the doubt, the Board finds that a 100 percent disability evaluation is warranted for the Veteran's PTSD, retroactively effective from July 25, 2011.  38 C.F.R. § 3.102.  

      (CONTINUED ON NEXT PAGE)






ORDER

A higher 100 percent disability rating is granted for the PTSD, retroactively effective from July 25, 2011, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


